Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2021. It has been shown that the groupings have acquired a separate status in the art in view of the different classification. Thus the election/restriction is properly maintained.

Status of Claims
Claims 1-14 are being examined upon their merits. Claims 15-20 have been withdrawn with traverse.
Response to Arguments
35 USC 112 rejections
The amendments to overcome the 35 USC 112 rejection is acknowledged. The previous rejections under 35 USC 112 are withdrawn.

35 USC 103(a) rejections
	References in determining obviousness are not read in isolation but for what the fairly teach in combination with prior art as a whole, and thus patent assignee’s reference-by-reference attack on prior art to demonstrate non-obviousness is not persuasive. Thus references are evaluated by what they suggest to one versed in the art rather than their specific disclosure. In this case the primary reference (Mendelson) discloses a series (or plurality) of beacons deployed about a localized area to create in infrastructure for use in mapping, navigation and marketing of merchants [see abstract], the secondary reference (Xi) a multimodal automated ridesharing systems having a plurality of portable electronic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendelson (US 9,204,257) in view of Xi (2018/0260787)

Re claims 1 and  8: Mendelson discloses a method (FIGs. 4); a processor [see 14:34-41], computer readable memory
[1]    broadcasting, via a transceiver (101)(cellular phone), an encoded low-energy signal comprising a beacon probe (102)(FIG. 1)(RF beacons) request operative on a first device(101)(103)(105)[see Mendelson, 53:25-47];

[2]    receiving a first probe (102) response signal from a second device(103) and a second probe response signal from a third device(105)(106)[see Mendelson, FIG. 3,54:3-44];
[3]    determining, based at least in part on the first probe response signal and the second probe response signal, a position of the first device with respect to the second device and the third device{see FIG. 4, 55:15-53];
[4]    establishing an encrypted link (encode) with at least one of the second device and the third device 32:59-63; 33: 36-39; ; and
[5]    receiving, via one or more encrypted communication channels, user identification information associated with at least one of the second device and the third device, [see 32:59-63; 33: 36-39], as also in claim 5, Mendelson discloses that a number of applications can be provided utilizing the infrastructure created by a series of deployed beacons, but fails to discloses that the method is particularly associated with a rideshare application. Xi discloses an associated ride share application {see Xi, abstract, 0003+] Since Mendelson considers a number of applications and ridesharing is concerned about the pairing locations between riders and ride-share drivers, it would have been obvious before the effective filing date of the invention of Mendelson to have considered the rideshare techniques/applications in Xi being within the ability of one of ordinary skill in the art as articulated by Mendelson to locate mobile device users at particular locations.


determining a first Received Signal Strength Indicator (RSSI) value associated with the first signal energy value;
determining a second RSSI value associated with the second signal energy value; determining, based at least in part on the first RSSI value and the second RSSI value, a path loss value; and determining, based at least in part on the path loss value, the position of the first device respective to the second device and the third device.[see Mendelson 14:21-24]
Re claims  4 and 11: The method according to claim 1, wherein the encoded low-energy signal comprises one of a Bluetooth® protocol and a Wi-Fi protocol.{58:19-26]
Re claims 6 and 19: The method according to claim 1, further comprising:
generating an output, using a user interface, that indicates the position of the first device with respect to the second device and the third device.[see FIG.2,53:59-61]
Re claims 7,12 and 18: The method according to claim 1, further comprising:
[1]    receiving, via an encrypted communication channel, trip payment information indicative of an identity of one or more of a first device user, a second device user, and a third device user;[see 33:36-44]
[2]    determining that an active Internet communication channel is connectable by the first device; and [see 51:15-31]
[3]    transmitting, based at least in part on determining that there is an active Internet communication channel, the payment information [see 58:7-12]




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692